Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered April 10, 1989, convicting defendant, after a jury trial, of two counts of murder in the second degree, assault in the first degree, and robbery in the first degree, and sentencing him, as a predicate violent felony offender, to terms of imprisonment of from 25 years to life for the murder convictions, and from 1-Vz to 15 years for the assault conviction and 12-Vz to 25 years for the robbery conviction, the latter two sentences to run consecutively to the murder conviction and to each other, unanimously affirmed.
Within a matter of minutes, defendant shot and injured one person, robbed another at gunpoint, and killed a third who identified himself as a peace officer and was attempting to apprehend him. There is no merit to defendant’s argument that the People failed to prove beyond a reasonable doubt that he intended to kill his victim, in view of the evidence that, pretending to surrender, he allowed the unsuspecting victim to approach and then shot him at close range. Nor is there merit to defendant’s argument that the evidence was legally insufficient to prove that he shot the victim during the imme*246diate flight from the robbery. From the proof that immediately prior to the homicide, a witness shouted, "That’s the man that shot [the injured victim]”, the jury could reasonably infer that defendant shot the victim to avoid apprehension for both the assault and the robbery (see, People v Gladman, 41 NY2d 123, 129-130). Finally, given the absence of any mitigating factors, we do not find the minimum sentence imposed of 45 years to be unduly harsh. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Smith, JJ.